DETAILED ACTION
	Applicant's response, filed 26 May 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 2, 4, and 7-11 are currently pending and under exam herein.
	Claims 3, 5, 6, and 12-20 have been cancelled.

Information Disclosure Statement
	The Information Disclosure Statement filed 6 July 2022 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.  Claims 1, 2, 4, and 7-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, as currently amended, recites, “filtering the patient- and tumor-specific neoepitopes to identify neoepitope sequences with an expression level of more than 20% of expression as compared to the matched normal sample…”.  However, the claim fails to include any prior step by which expression of a matched normal sample is measured.  As such, there is a lack of antecedent basis in the claim for “the matched normal sample”.  It is recommended that the claim steps be amended to include that step (b) is amended to include “…as compared to the a matched normal sample” or the like.  
Claim 1, as amended, recites, “generating a recombinant nucleic acid consisting of a promoter operably coupled to (a) a nucleic acid sequence encoding the plurality of filtered neoepitopes and (b) a nucleic acid sequence encoding a signal peptide that directs the selected neoepitope toward presentation by the at least one MHC Class I sub-type…”  Step (b) herein is unclear with respect to the recitation of “neoepitope” in the singular form because the “selecting” step of earlier claims step (c) included selecting of neoepitopes (plural).  Thus, is it unclear what is intended to be selected herein.  Clarification though clearer claim language is requested.
Claim 10 recites, wherein the plurality of transduced cells are ells in the patient”.  However, there is insufficient antecedent basis in the claim for the plurality of transduced cells as claim 1 recited, transfected cells” (as amended).  Clarification is requested through clearer claim language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. Claims 1, 2, 4, 7-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hacohen et al. 2016/0339090 (priority 20 December 2013-“Hacohen”) as evidenced by Hacohen et al. 2011/0293637 (hereinafter “Hacohen 2” which is incorporated by reference to “Hacohen”).  The instant rejection is newly applied as necessitated by claim amendment herein.
With regard to the instant claimed elements taught in the prior art, teachings from Hacohen et al. and Hacohen 2 are described in italics, after each claimed step herein for claim  1.  Hacohen et al. as evidenced by Hacohen 2 teach the claimed elements as follows:
Claim 1 is drawn to a method of treating a tumor in a patient using immunotherapy that targets selective patient- and tumor-specific neoepitopes, comprising:
selecting a plurality of filtered neoepitopes of the patient, wherein the filtered neoepitopes are selected by 
	(a) comparing whole genome sequencing of a tumor sample of the patient against non-diseased tissue of the same patient to identify patient- and tumor-specific neoepitopes (Hacohen et al. teach sequencing tumor and normal DNA of each patient to identify tumor-specific mutations (neoepitopes) [0096]; [0105]; Hacohen et al. teach receiving DNA sequence information from normal and tumor patient samples;  [0096]; [0455]; [0467]; Hacohen et al. teach bioinformatics analysis of sequence data to predict neoepitopes ([0096]; [0100]; [0105]; [0109]));
	(b) filtering the patient- and tumor- specific neoepitopes to identify neoepitope sequences with an expression level of more than 20% of expression as compared to the matched normal sample (Hacohen teaches binding affinity determination using NetMHC and assessment of isolated nucleic acids with at least 60% (which encompasses at least 50%) identical to tumor specific neoantigenic peptides as can be determined using computing programs such as Bestfit at [0096]; [0122]-[0124]; [0491]-[0501]), and 
	(c) selecting from the expressed neoepitopes those that bind to the patient's HLA- type with an affinity of <500 nM (Hacohen discloses affinities of <500nM [0047]);
generating a recombinant nucleic acid consisting of a promoter operably coupled to (a) a nucleic acid sequence encoding the selected plurality of filtered neoepitopes and (b) a nucleic acid sequence encoding a signal peptide that directs the selected neoepitope towards presentation by the at least one MHC Class I sub-type molecule or by at least one MHC Class II sub-type molecule (Hacohen et al. include teachings of recombinant nucleic acid generation and class I and II receptors that undergo conformational change in response to signals [0088]; [0112]; [0116]; [0117]; [0119]; [0313]; recombinant vectors for DNA expression including DNA encoding the tumor specific neoantigenic peptides that are constructed of operative linkage to suitable transcriptional or translational regulatory elements generally comprised of promoters and/or enhancers, the coding sequence and appropriate transcription or translation initiation and termination sequences as detailed in [0128]; Hacohen et al. teach compositions comprising neoantigens [0012]; [0039]-[0047]; [0093]; [0095]; [0634]; [0635]; and 
treating the tumor in the patient by administering a plurality of cells transfected with the recombinant nucleic acid. (Hacohen et al. teach creation of immunotherapeutic compositions including neoepitope cell based compositions [0117]; [0120]; [0129]; [0142]; [0143]; [0144]; [0312]; [0317] etc.); and Hacohen et al. teach administration of compositions to patients thereby treating [0424]).
With regard to claim 2, Hacohen et al. teach sequence alignment, including any type of alignment program algorithm ([0124]; [0454]).
With regard to claim 4, Hacohen et al. teach recombinant viral expression systems ([0128]; [0142]).
With regard to claim 7, Hacohen et al. teach sequencing elements (described above; signal elements) that include adjuvants such as lysosomal targeting sequence, for example Toll-like receptor (TLRs) [0292-0303]).
With regard to claim 8, Hacohen et al. teach sequences encoding co-stimulatory molecules and checkpoint inhibitors [0292; 0303].
With regard to claim 10, Hacohen et al. teach transfected cells from the patient [0112]; [0119].
With regard to claim 11, Hacohen et al. teach administration of transfected cells to a patient at [0147].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hacohen et al. 2016/0339090 (priority 20 December 2013; “Hacohen”) as evidenced by Hacohen et al. 2011/0293637 (“Hacohen 2” is incorporated by reference to “Hacohen”), as pertains to claim 1 above in further view of Duan et al. (The Journal of Experimental Medicine (2014) Vol. 211:2231-2248). 
Any newly recited portions are necessitated by claim amendment herein.
Hacohen et al. as evidenced by Hacohen 2 teach the elements of claim 1 as cited above.  
Hacohen et al. as evidenced by Hacohen 2 do not specifically teach verification of MHC presentation of neoepitopes as in claim 9.  However, Hacohen et al. do teach assessments using wet chemistry techniques [0103]; [0104]; [0492].  Further, Duan et al. teach verification techniques to assess effectiveness of neoepitopes to elicit immunogenic response (page 2234).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included various methods, such as those of claim 9, for assessment of immunogenic response (MHC presentation), as Hacohen et al. describe the use of varying techniques.  In addition, the teachings of Duan et al. demonstrate in vitro and ex vivo methods for showing immune responses to neoepitopes, such as Tnpo-3 (page 2235; 2237; 2239-2241; Materials and Methods section).  As such, it would have been obvious to have used any number of techniques to verify presentation (immune-response) for verification of neoepitope presentation.  One would have been motivated to do so because each reference is in the same field of endeavor and concerned with elucidation of neoepitope for cancer therapeutics (see Duan at abstract, for example).
Response to Applicant’s Arguments
	Applicant states that the three-step filtering process as claimed and discussed at Figure 2 and paragraph [0063] of the application is taught by the prior art as cited.
	It is respectfully submitted that for the reasons set forth previously and above, the prior art to Hacohen does, in fact, disclose the steps of obtaining neoepitopes and identifying particular neoepitopes by expression levels and further selection of neoepitopes that bind with an affinity of <500nM as cited above.  The process as claimed is not limited to being performed to eliminate any particular number of neoepitopes, for example  The prior art fairly teaches the ability to perform said steps to achieve the results as discussed at page 6 of the remarks.  It is suggested the further amendment be made to distinguish the particulars of the filtering that are different from those steps as disclosed in Hacohen as evidenced by Hacohen.  

Conclusion
	No claims are allowed.
	Applicant is invited to phone the Examiner at any time to discuss the instant claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 



/Lori A. Clow/Primary Examiner, Art Unit 1631